Citation Nr: 0637923	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  98-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral tinnitus, prior to June 10, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, to include separate evaluations for each 
ear effective June 10, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 1998 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part granted service connection for 
tinnitus and assigned an initial noncompensable rating.  

In June 1999, the Board remanded the case to the RO for 
further development and consideration of changes in the 
criteria for rating auditory disorders effective June 10, 
1999.  

While the matter remained pending, the RO in a March 2002 
rating decision granted a 10 percent rating for the veteran's 
tinnitus as of June 10, 1999.  The initial noncompensable 
rating remained in effect prior to that date.  The veteran 
continued his disagreement with these ratings.

The matter was remanded again in June 2003 for due process 
considerations.  Thereafter, the Board in an August 2004 
decision, denied entitlement to an initial compensable rating 
for tinnitus prior to June 10, 1999 and entitlement to a 
rating in excess of 10 percent as of June 10, 1999.  The 
Board also denied additional issues on appeal, that are not 
before the Board at this time.  The Board's August 2004 
decision is noted to have listed the tinnitus claim as a 
single issue, despite noting that the issue was a staged 
rating of entitlement to an initial compensable rating before 
June 10, 1999 and a rating in excess of 10 percent as of that 
date, and denied it as such.  To allow for a simpler 
adjudication of this matter, the Board has enumerated the 
staged ratings as separate issues on the title page of this 
decision.  

The veteran appealed this matter to the United States Court 
of Appeals for Veterans Claims (Court), which issued a stay 
on the adjudication of the issue of separate ratings for 
tinnitus, until May 4, 2005, when it dissolved the stay 
following the Court's April 5, 2005 issuance of  Smith v. 
Nicholson, 19 Vet. App. 63, 78 (2005).  The Court allowed a 
21 day period for both parties to file objections before 
issuing a remand of this matter for readjudication in light 
of this decision.  In June 2005, the Court ordered that the 
tinnitus claim be remanded for readjudication of this matter 
in light of Smith v. Nicholson, supra.  Other issues that 
were denied by the Board and appealed to the Court were not 
remanded and thus are not part of this decision.  

The Board continued to stay the adjudication of tinnitus 
claims until the matter of Smith v. Nicholson, which had been 
appealed by the VA, was addressed by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Smith v. 
Nicholson 451 F .3d 1344 (Fed. Cir. 2006).  This matter is 
now ready for readjudication.  

The Board further notes that additional evidence has been 
received regarding a dental claim.  This issue has not been 
developed for appellate review, and, accordingly, pursuant to 
the veteran's request, the evidence is referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  Prior to June 10, 1999, the clinical records indicate 
that the veteran's tinnitus was intermittent.  

2.  As of June 10, 1999, the veteran's service-connected 
bilateral tinnitus is assigned a 10 percent rating, the 
maximum rating authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
tinnitus prior to June 10, 1999 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 38 U.S.C.A. 
§ 4.87, Diagnostic Code 6260 (1998).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus as 
of June 10, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 
F .3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  Thus these provisions are only applicable to the 
issue of entitlement to an initial compensable rating for 
tinnitus prior to June 10, 1999, as the issue of entitlement 
to a rating in excess of 10 percent of tinnitus is a purely 
legal issue in this case.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in February 1998.  After the April 1998 rating 
decision denied this claim, a duty to assist letter was sent 
in October 2002.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letter, and another such letter sent in March 
2003 specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in December 1997 provided the most recent 
assessments of the veteran's condition prior to June 10, 1999 
based on examination of the veteran.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran is not prejudiced in this 
instance by failure to send such notification, where an 
increased initial rating is being denied.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Initial Rating-General Considerations 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended with regard to rating tinnitus.  See 64 Fed. Reg. 
25,202 (May 11, 1999) (codified at 38 C.F.R. § 4.87).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Thus, prior to June 10, 
1999, only the old criteria will apply, but from June 10, 
1999, to the present, the veteran may be rated under the 
criteria most favorable to him.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997).

Under the pre-June 10, 1999, rating criteria, a 10 percent 
evaluation is warranted for tinnitus that is persistent and 
is a symptom of a head injury, concussion or acoustic trauma.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998). 

Under the pre-June 10, 1999, rating criteria, tinnitus could 
be rated under Diagnostic Code 6204 (chronic labyrinthitis) 
if it is a symptom of that disorder.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).  As there is no evidence that 
the veteran has service-connected tinnitus as a symptom of 
chronic labyrinthitis, this Diagnostic Code is inapplicable 
in this instance.  

A.  Tinnitus Prior to June 10, 1999

Service connection for tinnitus was granted by a rating 
decision dated in April 1998.  A noncompensable evaluation 
was initially assigned.  The veteran disagreed with this 
decision and appealed it to the Board, which denied an 
increased initial compensable rating prior to June 10, 1999.  
The veteran appealed this to the Court, which remanded this 
matter to the Board for consideration of new legal precedent.  

The record reflects that on VA audiology examination in 
December 1997, the veteran was reported to have said that he 
had tinnitus, bilaterally, that it was intermittent and was 
only 'once in a while.'  It was noted that tinnitus had no 
real effect on his daily life.  He described the sound as 
that of a bell ringing.  On VA ear disease examination of 
that same date, a pertinent assessment indicated that he did 
not describe a significant tinnitus.  

VA treatment records from 1986 to 1998 primarily address 
other medical problems besides his tinnitus.  These records 
include a 2507 examination report dated in December 1997, 
wherein the veteran indicated that there was not much 
tinnitus, and that it occurred very rarely, only 30 seconds 
or so.    

The record reflects that prior to June 10, 1999, the veteran 
himself reported on examination that his tinnitus was no more 
than once in a while or intermittent.  This characterization 
of tinnitus is thus not consistent with "persistent" which 
was the requisite criteria for a compensable evaluation prior 
to June 10, 1999.  Therefore a compensable disability rating 
for tinnitus prior to June 10, 1999 is not warranted. The 
non-compensable rating is the highest rating warranted prior 
to this date.  

In Smith v. Nicholson, 451 F .3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
This case has no bearing on the outcome of the issue of 
entitlement to an initial compensable evaluation for tinnitus 
prior to June 10, 1999, where the evidence does not reflect 
that a compensable rating is warranted prior to that date.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

B.  Tinnitus as of June 10, 1999

During the pendency of an appeal of the April 1998 decision, 
a schedular evaluation of 10 percent was assigned for 
bilateral tinnitus, effective June 10, 1999 in a March 2002 
rating.  The RO pointed out that the new criteria for 
tinnitus is more favorable to the veteran, and he is now in 
receipt of the maximum schedular rating provided for tinnitus 
under the law.  

The veteran continued to disagree with this, and via his 
representative's 646 submitted in June 2004, requested an 
evaluation in excess of 10 percent for bilateral tinnitus, 
specifically a separate 10 percent evaluation for each ear.  
The Board in its August 2004 decision, denied the veteran's 
request because, under 38 C.F.R. § 4.87, Diagnostic Code 
6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
continued to appeal that decision to the Court, which 
remanded this matter to the Board for consideration of new 
legal precedent.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 F 
.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that 
the Court erred in not deferring to the VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic 
Code 6260, which limits a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As noted above, 
the notice and duty to assist provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning, supra. 

C.  Extraschedular Consideration

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected disability at issue caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.


ORDER

An initial compensable rating for bilateral tinnitus prior to 
June 10, 1999, is denied.

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus as of June 10, 1999, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


